Citation Nr: 0721962	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for a low 
back disability because new and material evidence had not 
been received to reopen a previously denied claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was initially scheduled to appear for a video 
conference hearing before a Veterans Law Judge in February 
2006; however, the video equipment at the Board malfunctioned 
on the day of the hearing, and the hearing was rescheduled 
for June 2007.  

Prior to the date of the re-scheduled video conference, the 
veteran requested to appear for a Travel Board hearing before 
a Veterans Law Judge at the RO in lieu of the scheduled video 
conference.  In a June 2007 Ruling, the undersigned Veterans 
Law Judge granted the veteran's request to appear for a 
Travel Board hearing at the RO in lieu of a video conference.  

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2006).  In light of the veteran's request, the case 
is remanded for the veteran to be scheduled for a personal 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for the Travel Board 
hearing before a Veterans Law Judge at 
the RO.  Notify the veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




